Title: To Alexander Hamilton from James McHenry, [17] April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, April [17] 1799. “I have occasionally thought of the plan for the providing and issuing military supplies, submitted in your letter of the 8th inst. It strikes me, that the additional assistants to the Purveyor and Superintendant of Military Stores which it proposes, will tend to facilitate both purchases and deliveries; and the powers assigned to the Inspector General and deputy Inspector Generals and Quarter Master & Deputy Quarter Master General with a separate army, over the Deputies of the Purveyors & Superintendants with the respective armies, to the discovery and correction of abuses. The details of the business enjoined upon these officers are similar to those under a former establishment. There was always with the main branch of the revolutionary army, the Qr Master General, Commissary General of issues and purchases of provisions, the field commissary of military stores and Deputy paymaster, whose duties were nearly the same as specified in the plan. So far therefore the plan is founded upon experience. The rest of the plan appears to correspond in general with present practice.… I shall request Mr Wolcott to consider the whole, when I shall take it up for a final determination.…”
